— Appeal from an order of the Family Court of Fulton County (Jung, J.), entered September 19, 1990, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 7, to extend placement of respondent with petitioner.
Respondent has appealed Family Court’s order granting petitioner’s application to extend placement of respondent with petitioner for 12 months. However, in view of respondent’s release from custody in June 1991, this matter has been rendered moot (see, Matter of Smith v Newberry, 154 AD2d 941, lv denied 75 NY2d 705). Insofar as respondent has not raised any issues likely to escape judicial review, this appeal presents no exception to the mootness doctrine (see, supra) and should be dismissed.
Mikoll, J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.